UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 30, 2013 ATHENS BANCSHARES CORPORATION (Exact name of registrant as specified in its charter) Tennessee 1-34534 27-0920126 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 106 Washington Avenue, Athens, Tennessee 37303 (Address of principal executive offices)(Zip Code) (423) 745-1111 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On January 31, 2013, Athens Bancshares Corporation (the “Company”), the holding company for Athens Federal Community Bank, announced its financial results for the quarter and year ended December 31, 2012.The press release announcing financial results for the quarter and year ended December 31, 2012 is included as Exhibit 99.1 and is furnished herewith. Item 8.01Other Events. On January 30, 2013, the Company issued a press release announcing that its annual meeting of stockholders will be held on May 15, 2013.The press release announcing the annual meeting is included as Exhibit 99.2 and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d) Exhibits Number Description Press Release dated January 31, 2013 Press Release dated January 30, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. ATHENS BANCSHARES CORPORATION Date: February 4, 2013 By: /s/Michael R. Hutsell Michael R. Hutsell Treasurer and Chief Financial Officer
